Citation Nr: 9900735	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-02 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 30, 1996, 
for the grant of service connection for left total hip 
replacement and right total hip replacement.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1954 to March 
1956.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for left total hip replacement and right 
total hip replacement as disabilities secondary to a service-
connected disability of postoperative resuduals ileal bypass 
and partial ileectomy for Crohns disease, effective April 
30, 1996.  Each disability was assigned a 30 percent 
disability evaluation.


REMAND

The appellant contends that the effective date for the grant 
of service connection for left total hip replacement and 
right total hip replacement should be earlier than April 30, 
1996.  The Board finds that additional records should be 
obtained prior to a decision being made on the issue.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should write to the appellant 
and determine where he received VA 
treatment between 1994 and 1996.  

2.  Following the appellants response, 
the RO should obtain all VA outpatient 
treatment reports from the VA facilities 
named by the appellant from 1994 to 1996.

3.  The RO is then to review the claim in 
light of 38 C.F.R. § 3.157(b) (1998).  
The Board has associated with the claims 
file a copy of the Federal Register which 
discussed a VA General Counsel opinion 
(which was unpublished) that clarified 
the circumstances under which certain 
medical reports may be accepted as 
informal claims.  In the rating decision, 
the RO is to answer the following 
questions:

i.  What is the date of claim for 
service connection for left total hip 
replacement and right total hip 
replacement?

ii.  Are there any VA outpatient 
treatment reports from the year prior to 
that date?

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
